Citation Nr: 0502495	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 







ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO denied the veteran's March 2002 claim for a 
compensable rating for service-connected bilateral 
sensorineural hearing loss.  

The veteran testified before the undersigned at a Travel 
Board hearing held at the RO in August 2003 in connection 
with the present appeal.  A transcript of the hearing was 
prepared and placed in the veteran's claims file.  

In April 2004 the Board remanded the case to the RO for 
further development and adjudicative action.

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

Bilateral hearing loss ear is manifested by no greater than 
level I hearing loss in each ear.  



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the August 2002 rating decision, the 
March 2003 Statement of the Case and the October 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The October 2004 Supplemental 
Statement of the Case sets forth the text of the VCAA 
regulations.  

In addition, in June 2003 and May 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The May 2004 
letter specifically advised him, in satisfaction of 
Quartuccio, that to obtain a higher evaluation he should 
submit evidence that his bilateral hearing loss had worsened.  

The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letters explained that VA would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the VCAA notice letters did not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  However, the CAVC in Pelegrini II 
has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  



The Board finds that the deficiency in the timing of the VCAA 
notice letters was harmless error.  The requisite 
notifications were ultimately provided before the final 
transfer and certification of the case to the Board.  After 
each notice, the veteran was given ample time in which to 
respond.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the veteran does not specifically set forth 
the "fourth element," the Board finds that the written 
communications provided to the veteran throughout the period 
of his claim are sufficient in the aggregate to satisfy the 
fourth element.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
undergone two VA audiology examinations in connection with 
his claim for a compensable rating for bilateral hearing 
loss.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting service-connected from diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §4.1 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluations for bilateral defective hearing are determined on 
the basis of organic impairment of hearing acuity established 
by controlled speech discrimination tests and the average 
hearing threshold level determined by pure tone audiometry 
testing.  The VA rating schedule sets forth 11 levels of 
auditory acuity, shown in chart form, designated as level I 
for essentially normal hearing through level XI for profound 
deafness at 1,000, 2,000, 3,000 and 4,000 hertz in 
combination with the degree speech discrimination ability.  
38 C.F.R. § 4.85, Tables VI and VII (2004).  

The rating schedule contains additional provisions for 
evaluating exceptional patterns of hearing impairment.  
38 C.F.R. § 4.86 specifies the following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  



Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background 

By an August 1994 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss and 
assigned an initial noncompensable evaluation effective from 
the date of receipt of the veteran's original service 
connection claim in September 1993.  

A claim for an increased rating was received from the veteran 
in March 2002.  

The veteran had a VA audiology examination in May 2002 in 
connection with his claim.  He stated that his hearing acuity 
had decreased, and that he had to study people's faces in 
order to hear.  He described having been a mortar man in 
service.  The mortars were on his right side, accounting for 
the asymmetry in his hearing loss.  On audiometric testing, 
the pure tone thresholds in the right ear were 45, 85, 85, 
and 90 decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  The thresholds for the left ear were 20, 55, 
55, and 70 decibels at the same frequencies, respectively.  
The speech discrimination scores were 72 percent in the right 
ear and 92 percent in the left ear.  

The test results were interpreted to show a mild sloping to 
severe noise-induced (sensorineural) hearing loss in the 
right ear, and normal hearing sensitivity dropping to a 
moderately severe then severe noise-induced (sensorineural) 
hearing loss in the left ear.  The examiner recommended 
hearing aids.  The veteran indicated that prior hearing aids 
had been lost.  Impressions for new hearing aids were made.  

VA outpatient treatment records show that the veteran had a 
hearing aid evaluation in July 2002.  He was issued two 
programmable hearing aids with a second memory set for noise 
reduction.  

At his August 2003 Travel Board hearing, the veteran 
testified that his hearing acuity was deteriorating.  He 
stated that he had to see people's faces in order to 
understand what they were saying and that he could not hear 
people behind him.  He related that at work he had to use a 
radio with a special microphone.  He stated that his hearing 
aids did not work well at all.  He complained that his own 
speech was sometimes slurred because he could not hear well 
enough to enunciate.  He stated that he could not hear the 
beep of his pager or use a cell phone.  His hearing deficit 
made it difficult to do his work as a cashier and to obtain 
promotions in his security job.  

The veteran had additional VA audiometric testing in August 
2003 pursuant to the Board's remand.  He reported that he had 
worked as a security guard since April 2003, but that it was 
difficult for him to keep jobs because of his hearing 
problems.  

On examination, the pure tone thresholds in the right ear 
were 45, 90, 90, and 85 decibels at 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  The thresholds for the left ear 
were 25, 55, 60, and 80 decibels at the same frequencies, 
respectively.  The speech discrimination scores were 72 
percent in the right ear and 96 percent in the left ear.  
These findings were interpreted to represent moderate to 
profound sensorineural hearing loss for the right ear and 
moderate to severe high-frequency sensorineural hearing loss 
for the left ear.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

Ratings for service-connected bilateral hearing loss are 
assigned in accordance with a formula incorporated into the 
VA rating schedule in chart form which identifies eleven 
levels of hearing loss impairment for which numeric 
designations are assigned.  The selection of the disability 
evaluation appropriate in any particular case is established 
by the mechanical application of the rating criteria to the 
numeric designations assigned on the basis of the audiometric 
test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

In the present case, the pure tone thresholds obtained in May 
2002 showed an average decibel loss of 74 decibels in the 
right ear and 50 decibels in the left ear at the four 
relevant frequencies, with speech discrimination scores of 72 
percent and 92 percent in the right and left ears.  At the 
June 2004 examination, the average decibel loss at these 
frequencies was 78 decibels in the right ear and 55 decibels 
in the left ear, with speech discrimination scores of 72 
percent in the right ear and 96 percent in the left ear.  

Comparison of these speech recognition scores and average 
pure tone audiometry thresholds to the regulatory 
requirements shows that the veteran had Level I hearing in 
each ear at both of the VA examinations.  Although his 
hearing was somewhat worse at the June 2004 examination than 
it had been in May 2002, it was still within the range of 
hearing impairment designated as Level I for VA rating 
purposes.  

Under Table VII of the rating schedule, Level I hearing in 
the each ear translates to a noncompensable rating for the 
veteran's service-connected bilateral hearing loss.  



It should be noted that the rating criteria contain 
additional provisions for rating certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 in cases where the speech discrimination 
test may not reflect the severity of communicative 
dysfunction experienced by certain veterans.  These patterns 
were identified in review studies carried out by the Veterans 
Health Administration's Audiology and Speech Pathology 
Service in 1991.  

The revised provisions, which are set forth above, apply 
where the pure tone thresholds at each of four specified 
rating frequencies are 55 decibels or more or where there is 
a wide discrepancy between the decibels reported at 1,000 and 
2,000 hertz.  If either is shown, the speech discrimination 
scores need not be considered.  

In the present case, the test scores obtained at the two 
relevant VA examinations do not qualify for special treatment 
under these provisions since in both cases the pure tone 
thresholds in either ear were not all 55 decibels or more and 
the discrepancies between the thresholds at 1,000 and 2,000 
hertz were far less than that required by the regulation.  

The rating schedule does not make provision for consideration 
of a claimant's subjective complaints regarding hearing 
problems encountered in everyday hearing situations when 
rating a hearing loss disability.  The veteran's complaints 
regarding hearing problems encountered in conversation are 
credible in the context of the audiometric test results 
obtained on VA examinations.  However, the rating criteria do 
not make provision for consideration of situational hearing 
problems for rating purposes.  

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for a compensable 
rating for bilateral hearing loss, and that the benefit of 
the doubt rule therefore does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  




Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2004), or from reaching such conclusion on its 
own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  

In the veteran's case at hand, although the RO provided the 
criteria in the March 2003 statement of the case and 
obviously considered them, it did not grant entitlement to 
increased (compensable) evaluation for the veteran's 
bilateral hearing loss on this basis.

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral hearing loss disability.  
No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


